Appellate Case: 20-3062     Document: 010110725100           Date Filed: 08/16/2022     Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                               Tenth Circuit

                              FOR THE TENTH CIRCUIT                               August 16, 2022
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                              No. 20-3062
                                                       (D.C. Nos. 2:16-CV-02460-JWL &
  ABASI S. BAKER,                                           2:11-CR-20020-JWL-1)
                                                                   (D. Kan.)
        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, HOLMES, and EID, Circuit Judges.
                   _________________________________

       Defendant-Appellant Abasi S. Baker (“Mr. Baker”) appeals from the district

 court’s denial of his second or successive motion pursuant to 28 U.S.C. § 2255,

 challenging his convictions under 18 U.S.C. § 924(c). After we authorized this

 motion based on the Supreme Court’s 2019 decision in United States v. Davis, ---

 U.S. ----, 139 S. Ct. 2319, 2336 (2019), and the district court denied it, we granted

 Mr. Baker a certificate of appealability (“COA”) on the following issue:

                                In light of the contention that Hobbs Act
                                robbery can be accomplished by
                                threatening injury to intangible
                                property, was United States v. Melgar-

       *
               This order and judgment is not binding precedent, except under the
 doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
 however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
 10th Cir. R. 32.1.
Appellate Case: 20-3062   Document: 010110725100         Date Filed: 08/16/2022    Page: 2



                           Cabrera, 892 F.3d 1053, 1064-66 (10th
                           Cir. 2018) (holding that Hobbs Act
                           robbery qualifies as a crime of violence
                           under the elements clause of
                           § 924(c)(3)(A)),    wrongly      decided
                           because Hobbs Act robbery would not
                           qualify as a crime of violence either
                           categorically under § 924(c)(3)(A) or
                           under § 924(c)(3)(B) after United States
                           v. Davis[]?

 Order, No. 20-3062, at 1 (10th Cir., filed June 10, 2020). Rather than directly

 address this issue, however, Mr. Baker, in his supplemental opening brief,1 requests

 that we exercise our discretion to “expand” the COA to cover the following, reframed

 issue:

                           Is Mr. Baker entitled to § 2255 relief
                           because (a) the offenses relating to Hobbs
                           Act robbery that underlie his § 924(c)
                           convictions could have been committed
                           by a threat to property; (b) the modified
                           categorical approach does not rule out this
                           possibility; (c) this court has no binding
                           precedent that prevents it from holding
                           that Hobbs Act robbery by a threat to
                           property (whether tangible or intangible)
                           does not satisfy § 924(c)’s force [i.e.,
                           elements] clause;[2] and (d) he can show


          1
              We appointed the Office of the Federal Public Defender for the District
 of Colorado to represent Mr. Baker in his appeal, pursuant to 18 U.S.C.
 § 3006A(a)(2)(B). See Aplt.’s Combined Opening Br. and Appl. for a COA; Order,
 No. 20-3062 at 2 (10th Cir., filed June 10, 2020). We also established the parties’
 briefing schedule and specifically ordered Mr. Baker’s counsel to file a supplemental
 opening brief within sixty days of our order, which counsel did.
          2
             As will become apparent from our discussion, courts and litigants alike
 refer synonymously to the language of § 924(c)(3)(A) as either the “elements or force
 clause.” Melgar-Cabrera, 892 F.3d at 1060.
                                            2
Appellate Case: 20-3062    Document: 010110725100         Date Filed: 08/16/2022    Page: 3



                            his convictions rest on § 924(c)’s
                            unconstitutional residual clause?

 Aplt.’s Suppl. Opening Br. at 2. In other words, Mr. Baker effectively attempts:

 (1) to argue that Hobbs Act robbery, when accomplished through threats to injure any

 property—tangible or intangible—is not a crime of violence under § 924(c)(3)(A),

 and (2) our decision in United States v. Melgar-Cabrera, where we held Hobbs Act

 robbery categorically qualifies as a crime of violence under § 924(c)(3)(A), see 892

 F.3d 1053, 1060 n.4 (10th Cir. 2018), does not bar his argument because it is

 inapposite.

       Moreover, during the pendency of this appeal, the Supreme Court decided

 United States v. Taylor, --- U.S. ----, 142 S. Ct. 2015 (2022), holding that attempted

 Hobbs Act Robbery is not a crime of violence. We ordered supplemental briefing in

 light of Taylor, see Order, No. 20-3062, at 1 (10th Cir., filed June 23, 2022), and in

 Mr. Baker’s brief, he requests that we either summarily vacate his § 924(c)

 conviction charged in Count 11—which is predicated on his conviction for attempted

 Hobbs Act robbery—or remand the case to the district court to allow him to amend

 his § 2255 motion to make a Taylor-like argument. Aplt.’s Suppl. Br. Filed Post-

 Taylor at 5.

       Exercising jurisdiction under 28 U.S.C. § 1291, we affirm the district court’s

 dismissal of Mr. Baker’s § 2255 motion, deny Mr. Baker’s request to expand the

 COA and dismiss that portion of this matter, and remand the case to allow the

 district court to determine in the first instance whether it is lawful and otherwise


                                             3
Appellate Case: 20-3062     Document: 010110725100         Date Filed: 08/16/2022     Page: 4



 appropriate to permit Mr. Baker to amend his § 2255 motion to make a Taylor-like

 argument as to Count 11.

                                              I

        In March 2011, Mr. Baker was charged with numerous federal crimes in a

 multi-count indictment, including seven counts of Hobbs Act robbery, in violation of

 18 U.S.C. § 1951; seven counts of using a firearm during and in relation to a crime of

 violence (i.e., the Hobbs Act robberies), in violation of 18 U.S.C. § 924(c); and seven

 counts of being a convicted felon in possession of a handgun, in violation of 18

 U.S.C. § 922(g). See generally United States v. Baker, 713 F.3d 558, 559 (10th Cir.

 2013); see also Case No. 2:11-cr-20020-JWL, Doc. 16 (Indictment, filed Mar. 29,

 2011).3 Count 11 specifically charged Mr. Baker with a violation of § 924(c) based

 on a crime-of-violence predicate of attempted Hobbs Act robbery. See Case No.

 2:11-cr-20020-JWL, Doc. 16, at 6; Aplt.’s Suppl. Br. Filed Post-Taylor at 5.

        The charges related to a series of armed robberies in the Kansas City, Kansas,

 area in early 2011. See Baker, 713 F.3d at 560. Following a jury trial, Mr. Baker

 was convicted on all counts, see Case No. 2:11-cr-20020-JWL, Doc. 55 (Jury

 Verdict, filed Sept. 15, 2011), and he was sentenced to a total term of imprisonment




        3
               Mr. Baker has not included documents from his initial prosecution, such
 as the indictment and jury verdict, in the record on appeal. We take judicial notice of
 these documents from the district court’s docket. See, e.g., Bunn v. Perdue, 966 F.3d
 1094, 1096 n.4 (10th Cir. 2020) (“Some of the relevant . . . filings in district court . . .
 were not included in the record on appeal, but they are accessible from the district
 court docket. We may therefore take judicial notice of the filings.”).
                                              4
Appellate Case: 20-3062    Document: 010110725100        Date Filed: 08/16/2022     Page: 5



 of 164 years, see id., Doc. 69 (Judgment, entered Jan. 18, 2012). We affirmed Mr.

 Baker’s convictions. See Baker, 713 F.3d at 563.

       Mr. Baker brought his first collateral challenge to his convictions under 28

 U.S.C. § 2255 in 2014, but it was unsuccessful. See Case No. 2:11-cr-20020-JWL,

 Doc. 207 (Dist. Ct. Mem. & Order, entered June 17, 2015) (denying Mr. Baker’s

 petition to vacate, set aside, or correct his sentence). In 2016, Mr. Baker moved for

 authorization to file a second or successive § 2255 motion predicated on the

 purported invalidity of § 924(c)(3)(B), that is, the section’s “residual clause.” See

 Appl. for Leave to File a Successive Mot. under 28 U.S.C. § 2255, No. 16-3131 (10th

 Cir., filed May 20, 2016). Following United States v. Davis, in which the Supreme

 Court invalidated § 924(c)’s residual clause as unconstitutionally vague, we

 authorized Mr. Baker to file a successive § 2255 motion under § 2255(h)(2), as it

 would “rel[y] on ‘a new rule of constitutional law, made retroactive to cases on

 collateral review by the Supreme Court, that was previously unavailable.’” R. at 29

 (10th Cir. Order, filed Jan. 8, 2020) (citing In re Mullins, 942 F.3d 975, 979 (10th

 Cir. 2019)). In the district court, Mr. Baker challenged the validity of his § 924(c)

 convictions. Id. at 33–42 (Suppl. Br., filed Feb. 27, 2020). He argued that, given

 that Davis rendered the residual clause “now void,” the only possible foundation for

 declaring his Hobbs Act robbery convictions to be crimes of violence was the

 elements clause, and that “Hobbs Act robbery is not ‘categorically’ a crime of

 violence under the elements clause.” Id. at 35, 38.



                                            5
Appellate Case: 20-3062     Document: 010110725100         Date Filed: 08/16/2022     Page: 6



        The district court denied Mr. Baker’s motion. Id. at 61–62 (Mem. & Order,

 entered Mar. 25, 2020). The court noted that we have “squarely held that Hobbs Act

 robbery is categorically a crime of violence under the elements clause of

 § 924(c)(3)(A) because that clause requires the use of force and the force element in

 Hobbs Act robbery ‘can only be satisfied by violent force.’” Id. (quoting Melgar-

 Cabrera, 892 F.3d at 1064–65). The court also acknowledged that Mr. Baker

 “argue[d] that Hobbs Act robbery is not a crime of violence because it can be

 accomplished by damaging property,” and that he cited United States v. Bowen, 936

 F.3d 1091 (10th Cir. 2019), for support. Id. at 62. However, Bowen, the district

 court explained, “involved the relationship between 18 U.S.C. § 924(c)(3) and

 witness retaliation—not Hobbs Act robbery”; moreover, Melgar-Cabrera remained

 “binding precedent,” and Mr. Baker failed to show how “the Supreme Court’s

 invalidation of § 924(c)(3)’s [distinct] residual clause [i.e., in Davis] . . . change[d]

 Hobbs Act robbery’s status as a crime of violence.” Id. The court subsequently

 denied Mr. Baker’s request for a COA. Id. at 66–67 (Mem. & Order, entered Apr.

 10, 2020) (declining to issue a COA because “[r]easonable jurists could not debate

 the court’s decision to deny Mr. Baker’s petition in light of the fact that Hobbs Act

 robbery, under Tenth Circuit precedent, is categorically a crime of violence under the

 elements clause of § 924(c)(3)(A)”).

        On appeal, Mr. Baker filed a pro se opening brief and application for a COA,

 which we granted. See Aplt.’s Combined Opening Br. and Appl. for a COA; Order,



                                             6
Appellate Case: 20-3062    Document: 010110725100        Date Filed: 08/16/2022     Page: 7



 No. 20-3062, at 1 (10th Cir., filed June 10, 2020). “In accordance with § 2255(c),”

 we granted a COA “as to the following issue”:

                            In light of the contention that Hobbs Act
                            robbery can be accomplished by
                            threatening injury to intangible
                            property, was United States v. Melgar-
                            Cabrera[] (holding that Hobbs Act
                            robbery qualifies as a crime of violence
                            under the elements clause of §
                            924(c)(3)(A)),       wrongly      decided
                            because Hobbs Act robbery would not
                            qualify as a crime of violence either
                            categorically under § 924(c)(3)(A) or
                            under § 924(c)(3)(B) after United States
                            v. Davis[]?

 Order, No. 20-3062, at 1 (10th Cir., filed June 10, 2020). In other words, by granting

 the COA, we invited a reexamination of the validity and scope of our holding in

 Melgar-Cabrera—more specifically, its crime-of-violence holding concerning the

 elements clause, § 924(c)(3)(A))—against the backdrop of the Supreme Court’s

 decision in Davis, which struck down the other potential basis for a § 924(c)(3)

 crime-of-violence determination, the residual clause, § 924(c)(3)(B).

       Yet, as discussed above, Mr. Baker in his supplemental opening brief

 effectively sidesteps the narrow question as to which we granted a COA—centered

 on the vitality vel non of Melgar-Cabrera’s holding as applied to threats to injure

 intangible property—and asks that we exercise our discretion to “expand” the COA

 to cover his broader argument that Hobbs Act robbery can be accomplished by

 threatening injury to any property, thus it does not satisfy § 924(c)’s elements clause.

 Aplt.’s Suppl. Opening Br. at 2. Particularly, Mr. Baker avers that “Melgar-Cabrera

                                            7
Appellate Case: 20-3062    Document: 010110725100        Date Filed: 08/16/2022      Page: 8



 does not prevent this court from accepting Mr. Baker’s position and neither does any

 other decision of this court.” Id. at 11. For support, Mr. Baker points to United

 States v. O’Connor, 874 F.3d 1147 (10th Cir. 2017), and United States v. Bowen, 936

 F.3d 1091, two cases from our Court that—together with the text from

 § 1951(b)(1)—ostensibly “lead[] to the unavoidable conclusion that Hobbs Act

 robbery by a threat to property (and an attempted robbery by such means) is not a

 crime of violence under § 924(c)(3)’s force clause.” Id. at 14.

       Furthermore, in June 2022, the Supreme Court decided United States v. Taylor,

 --- U.S. ----, 142 S. Ct. 2015, 2020 (2022), holding that attempted Hobbs Act robbery

 is not a crime of violence. We ordered the parties to submit supplemental briefing

 regarding Taylor’s implications (if any) for this case. Order, No. 20-3062, at 1 (10th

 Cir., filed June 23, 2020). Notably, in his supplemental briefing, Mr. Baker does not

 ask us to expand the COA to address his one § 924(c) conviction that is predicated on

 the crime of attempted Hobbs Act robbery, Count 11. Instead, in light of Taylor, Mr.

 Baker requests that we either summarily vacate his conviction on Count 11 or remand

 the case to the district court to allow him to amend his § 2255 motion to make a

 Taylor-like argument. See Aplt.’s Suppl. Br. Filed Post-Taylor at 5–10.

                                            II

       Mr. Baker’s § 2255 motion challenges his § 924(c) convictions. “A motion to

 vacate a sentence under 28 U.S.C. § 2255 ‘is generally the exclusive remedy for a

 federal prisoner seeking to “attack[] the legality of detention.”’” United States v.

 Harris, 844 F.3d 1260, 1263 (10th Cir. 2017) (alteration in original) (quoting Brace

                                            8
Appellate Case: 20-3062     Document: 010110725100         Date Filed: 08/16/2022      Page: 9



 v. United States, 634 F.3d 1167, 1169 (10th Cir. 2011)). “On appeal from the denial

 of a § 2255 motion,” where “the district court does not hold an evidentiary hearing,

 but rather denies the motion as a matter of law upon an uncontested trial record, our

 review is strictly de novo.” Bowen, 936 F.3d at 1096–97 (first quoting United States

 v. Snyder, 871 F.3d 1122, 1125 (10th Cir. 2017); and then quoting United States v.

 Barrett, 797 F.3d 1207, 1213 (10th Cir. 2015)); accord United States v. Pullen, 913

 F.3d 1270, 1275 (10th Cir. 2019).

        Mr. Baker also requests that we expand the COA. “[C]ircuit courts, including

 our own, have recognized that they possess the authority to expand the COA to cover

 uncertified, underlying constitutional claims asserted by an appellant.” United States

 v. Shipp, 589 F.3d 1084, 1087 (10th Cir. 2009). “Expansion of the certificate of

 appealability is merited upon a showing that ‘reasonable jurists would find the

 district court’s assessment of the constitutional claims debatable or wrong.’”

 Hancock v. Trammel, 798 F.3d 1002, 1025 (10th Cir. 2015) (quoting Slack v.

 McDaniel, 529 U.S. 473, 484 (2000)).

        More specifically, because the COA inquiry “is not coextensive with a merits

 analysis,” the “only question” at the COA stage “is whether the applicant has shown

 that ‘jurists of reason could disagree with the district court’s resolution . . . or that

 jurists could conclude the issues presented are adequate to deserve encouragement to

 proceed further.’” Buck v. Davis, --- U.S. ----, 137 S. Ct. 759, 773 (2017) (quoting

 Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)). In fact, if a court of appeals “first

 decid[es] the merits of an appeal, and then justif[ies] its denial of a COA based on its

                                              9
Appellate Case: 20-3062     Document: 010110725100        Date Filed: 08/16/2022      Page: 10



  adjudication of the actual merits, it is in essence deciding an appeal without

  jurisdiction.” Id. (quoting Miller-El, 537 U.S. at 336–37).

                                             III

                                              A

        Section 924(c)(1)(A) mandates a minimum five-year sentence for anyone

  convicted of “us[ing] or carr[ying] a firearm” “during and in relation to any crime of

  violence.” 18 U.S.C. § 924(c)(1)(A)(i); see United States v. King, 632 F.3d 646, 650

  (10th Cir. 2011) (“Section 924(c)(1)(A) imposes a mandatory minimum five-year

  sentence . . . .”). The statute defines “crime of violence” in two ways: the term

  “means an offense that is a felony” and that either (A) “has as an element the use,

  attempted use, or threatened use of physical force against the person or property of

  another” or (B) “that by its nature, involves a substantial risk that physical force

  against the person or property of another may be used in the course of committing the

  offense.” 18 U.S.C. § 924(c)(3).

        In United States v. Davis, the Supreme Court held that clause (B)—the

  “residual clause”—is unconstitutionally vague. 139 S. Ct. at 2336. After Davis,

  then, a criminal conviction qualifies as a predicate “crime of violence” under

  § 924(c) only if it meets the terms of clause (A)—the “elements clause”—that is, only

  if it “has as an element the use, attempted use, or threatened use of physical force

  against the person or property of another.” Id. at 2324 (quoting § 924(c)(3)).

        “To prevail on appeal, [a petitioner] must establish that his conviction[s]

  cannot be sustained under § 924(c)’s elements clause.” United States v. Muskett, 970

                                             10
Appellate Case: 20-3062     Document: 010110725100         Date Filed: 08/16/2022    Page: 11



  F.3d 1233, 1238 (10th Cir. 2020), cert. denied, 147 S. Ct. 1710 (2021). To determine

  whether a given crime qualifies under § 924(c)(3)’s elements clause, “we apply the

  categorical approach,” which looks “only to the fact of conviction and the statutory

  definition of the prior offense, and do[es] not generally consider the particular facts

  disclosed by the record of conviction.” Bowen, 936 F.3d at 1102 (first citing United

  States v. Ontiveros, 875 F.3d 533, 535 (10th Cir. 2017); and then quoting United

  States v. Serafin, 562 F.3d 1105, 1107–08 (10th Cir. 2009)); accord Muskett, 970

  F.3d at 1239. “That is, we consider whether the elements of the offense are of the

  type that would justify its inclusion . . . [as a crime of violence], without inquiring

  into the specific conduct of [a] particular offender.” Melgar-Cabrera, 892 F.3d at

  1061 (omission and first alteration in original) (quoting Serafin, 562 F.3d at 1107–

  08).

         We compare the scope of conduct covered by the predicate crime’s elements

  with § 924(c)(3)(A)’s definition of “crime of violence”—and, crucially, “we

  ‘presume that [an offender’s] conviction rested upon nothing more than the least of

  the acts criminalized, and then determine whether even those acts are encompassed

  by [§ 924(c)(3)(A)].’” Bowen, 936 F.3d at 1102 (quoting Moncrieffe v. Holder, 569

  U.S. 184, 190–91 (2013)); see Muskett, 970 F.3d at 1239 (“Under th[e] framework

  [of the categorical approach], we must first identify the minimum force required to

  commit the [offense at issue], and then ‘determine if that force categorically fits the

  definition of physical force’ [in § 924(c)(3)(A)].” (quoting Ontiveros, 875 F.3d at

  535–36)).

                                              11
Appellate Case: 20-3062    Document: 010110725100         Date Filed: 08/16/2022    Page: 12



        In this appeal, we are concerned with whether Hobbs Act robbery categorically

  qualifies as a crime of violence under § 924(c)(3)(A). Hobbs Act robbery is defined

  as follows:

                             Whoever in any way or degree
                             obstructs, delays, or affects commerce
                             or the movement of any article or
                             commodity in commerce, by robbery or
                             extortion or attempts or conspires so to
                             do, or commits or threatens physical
                             violence to any person or property in
                             furtherance of a plan or purpose to do
                             anything in violation of this section
                             shall be fined under this title or
                             imprisoned not more than twenty years,
                             or both.

  18 U.S.C. § 1951(a). The statute further defines “robbery” as

                             the unlawful taking or obtaining of
                             personal property from the person or in
                             the presence of another, against his will,
                             by means of actual or threatened force,
                             or violence, or fear of injury, immediate
                             or future, to his person or property, or
                             property in his custody or possession, or
                             the person or property of a relative or
                             member of his family or of anyone in
                             his company at the time of the taking or
                             obtaining.

  Id. § 1951(b)(1).

                                             B

        The original issue as to which we granted a COA was, in pertinent part, whether

  “[i]n light of the contention that Hobbs Act robbery can be accomplished by threatening

  injury to intangible property, was [Melgar-Cabrera] . . . wrongly decided because Hobbs


                                             12
Appellate Case: 20-3062       Document: 010110725100          Date Filed: 08/16/2022       Page: 13



  Act robbery would not qualify as a crime of violence . . . categorically under

  § 924(c)(3)(A).” Order, No. 20-3062, at 1 (10th Cir., filed June 10, 2020) (emphasis

  added). And as we have explained above, Mr. Baker further requests that “we expand the

  COA to include” the reframed question he poses: that is, whether Hobbs Act robbery is

  not a crime of violence because the offenses involving Hobbs Act robbery that underlie

  his § 924(c) convictions could have been committed by a threat to any property, which

  purportedly does not satisfy § 924(c)’s elements clause. Aplt.’s Suppl. Opening Br. at 3.

  He writes that “[w]hat is true to threats to tangible property is also true as to threats to

  intangible property.” Id. at 27; see also id. at 28 (“[A] threat to damage either tangible or

  intangible property can be made without the threat of the violent force needed to satisfy

  § 924(c)’s force clause” (emphasis added)).

         Mr. Baker does not opt to challenge the vitality of Melgar-Cabrera. Instead, he

  suggests that Melgar-Cabrera’s holding is inapposite and contends that, regardless of that

  case, his offenses of Hobbs Act robbery are not crimes of violence; accordingly, they

  would not support his convictions for violating 18 U.S.C. § 924(c). Id. at 10.

  Specifically, he writes that “Hobbs Act robbery (or its attempt) by a threat to any

  property—whether tangible or intangible—is not a crime of violence of § 924(c).” Id. at

  10–11. And, as for Melgar-Cabrera, Mr. Baker thinks “Melgar-Cabrera did not consider

  the argument” he makes on appeal: that decision, he avers, “merely rejected other

  arguments for why Hobbs Act robbery does not satisfy the force clause.” Id. at 10.

         Having carefully considered Mr. Baker’s arguments, however, we are not

  persuaded. We conclude that Melgar-Cabrera is controlling here—both as to the original

                                                13
Appellate Case: 20-3062     Document: 010110725100        Date Filed: 08/16/2022     Page: 14



  issue regarding which we granted a COA, and as to the question Mr. Baker presents in his

  expansion request. As to the expansion request, we need not adjudicate the merits of Mr.

  Baker’s reframed question—and indeed cannot properly do so, see Buck, 137 S. Ct. at

  773—in order to determine that the rejection of this question is not reasonably debatable

  under Melgar-Cabrera. With that analytical limitation recognized, we conclude that

  Melgar-Cabrera’s holding is fatal to both his appeal and his request for an expansion of

  the COA.

        In Melgar-Cabrera, we were faced with the question of whether Hobbs Act

  robbery is a crime of violence under § 924(c)’s elements clause, and we resolved it

  clearly, “employ[ing] the categorical approach,” to “conclu[de] that Hobbs Act

  robbery is a crime of violence under the elements clause of § 924(c)(3).” 892 F.3d at

  1060 n.4, 1061 (emphasis added). In other words, we concluded in Melgar-Cabrera

  that Hobbs Act robbery is categorically a crime of violence. Id. at 1061. That we

  reached this crime-of-violence determination under a categorical approach is

  important for present purposes because it means that, in effect, we concluded that

  every act—including the least of the acts—criminalized by Hobbs Act robbery

  constitutes a crime a violence. See, e.g., Moncrieffe, 569 U.S. at 191 (noting that in

  the categorical approach “we must presume that the conviction” was grounded on

  “[nothing] more than the least of th[e] acts” that the statute criminally punished

  (alteration in original) (quoting Johnson v. United States, 559 U.S. 133, 137 (2010))).

        In our subsequent published decisions, we have left no doubt regarding the

  categorical scope of our holding in Melgar-Cabrera. In United States v. Jefferson

                                             14
Appellate Case: 20-3062      Document: 010110725100          Date Filed: 08/16/2022      Page: 15



  (Jefferson I), for instance, we observed that Melgar-Cabrera “decided Hobbs Act

  robbery is categorically a ‘crime of violence’ under § 924(c)(3)(A)’s elements clause

  because the clause requires the use of violent force, i.e., force capable of causing

  physical pain or injury to another person, and the force element in Hobbs Act robbery

  can be satisfied only by violent force.” 911 F.3d 1290, 1296 (10th Cir. 2018), cert.

  granted, judgment vacated in part on other grounds, 140 S. Ct. 861 (2020). We

  reiterated our characterization of Melgar-Cabrera’s holding after the Supreme Court

  remanded the same case (i.e., Jefferson) for reasons not bearing on Melgar-Cabrera.

  See United States v. Jefferson (Jefferson II), 989 F.3d 1173, 1175 (10th Cir. 2021)

  (“This [remand] language does not open up the entire case for reconsideration.

  Instead, it requires us to consider only the applicability of the First Step Act. As a

  result, our only job on remand is to determine whether the First Step Act affords

  Jefferson relief . . . .”). Specifically, Jefferson II referred to “our holding in . . .

  Melgar-Cabrera . . . that Hobbs Act robbery is categorically a crime of violence

  under . . . § 924(c)(3)(A).” Id. at 1175 n.1.4


         4
                Likewise, numerous unpublished panel decisions from this Court—
  though not binding—have characterized Melgar-Cabrera’s holding as categorical.
  See, e.g., United States v. Nguyen, 845 F. App’x 791, 792 (10th Cir. 2021)
  (unpublished) (citing Melgar-Cabrera as holding “that the force element of a Hobbs
  Act robbery ‘[can] only be satisfied by violent force,’ and, therefore, Hobbs Act
  robbery is categorically a crime of violence under the elements clause of
  § 924(c)(3)(A)” (quoting United States v. Nguyen, 744 F. App’x 550, 552 (10th Cir.
  2018) (unpublished))); United States v. Hendrickson, 831 F. App’x 421, 422–23
  (10th Cir. 2020) (unpublished) (“Defendant maintains that under Davis, he is
  innocent of the § 924(c) charge because Hobbs Act robbery is not categorically a
  crime of violence. We previously rejected this argument in United States v. Melgar-
  Cabrera, where we explicitly held that Hobbs Act robbery is categorically a crime of
                                                15
Appellate Case: 20-3062    Document: 010110725100       Date Filed: 08/16/2022    Page: 16



        Additionally, Mr. Baker’s own admissions on appeal make clear that, no

  matter his efforts, his appeal and request to expand the COA cannot overcome

  Melgar-Cabrera’s holding. Mr. Baker acknowledges that we should employ the

  categorical approach in determining whether Hobbs Act robbery is a “crime of

  violence” and that Hobbs Act robbery is not a divisible crime. See Aplt.’s Suppl.

  Opening Br. at 17 (“The determination of whether Hobbs Act robbery satisfies the

  [elements] clause is made without respect to the particular facts of Mr. Baker’s case.

  Instead, this court employs the familiar categorical approach.”); id. at 18–19 (“The

  modified categorical approach cannot be used as to Hobbs Act robbery. The Hobbs


  violence under § 924(c)(3)(A)—the elements clause. And despite numerous
  arguments like Defendant’s, neither we nor the Supreme Court have reversed
  Melgar-Cabrera.” (citations omitted)); United States v. Toki, 822 F. App’x 848, 853
  (10th Cir. 2020) (unpublished) (“[I]n Melgar-Cabrera, we categorically held that
  Hobbs Act robbery is a crime of violence based on the elements of the offense. . . .
  We conclude that under our binding precedent in Melgar-Cabrera, the
  constitutionality of [the defendants’] § 924(c) convictions predicated on Hobbs Act
  robbery is not reasonably debatable.” (citations omitted)), cert. granted, judgment
  vacated on other grounds, 142 S. Ct. 57 (2021) and 142 S. Ct. 58 (2021); United
  States v. Robinson, 757 F. App’x 781, 783 (10th Cir. 2019) (unpublished)
  (“Appellant’s argument is that Hobbs Act robbery is not a qualifying crime of
  violence under § 924(c). However, this argument is precluded by our decision in
  United States v. Melgar-Cabrera, . . . in which we held that Hobbs Act robbery is
  categorically a crime of violence because it includes as an element the use or
  threatened use of violent force, and thus the invalidation of the separate residual
  clause does not change this crime’s status as a crime of violence.”); United States v.
  Pasley, 731 F. App’x 819, 821 (10th Cir. 2018) (unpublished) (noting our holding in
  Melgar-Cabrera “that Hobbs Act robbery is categorically a crime of violence under
  § 924(c)(3)(A)”); cf. United States v. Myers, 786 F. App’x 161, 162–63 (10th Cir.
  2019) (unpublished) (“[E]ven if Davis ‘appeared to suggest’ that Hobbs Act robbery
  might not be a crime of violence under § 924(c)(3)(A), and we could reconsider
  Melgar-Cabrera, we would reach the same conclusion: Hobbs Act robbery is a crime
  of violence under the elements clause of § 924(c) . . . .”).

                                            16
Appellate Case: 20-3062    Document: 010110725100        Date Filed: 08/16/2022      Page: 17



  Act is divisible between robbery and extortion . . . . But Hobbs Act robbery is not

  further divisible.”). In effect, then, Mr. Baker acknowledges that either Hobbs Act

  robbery is a crime of violence, or it is not, as judged by the minimum conduct made

  culpable by its terms. See Bowen, 936 F.3d at 1102; Muskett, 970 F.3d at 1239. Mr.

  Baker’s admissions are incompatible with the notion that Melgar-Cabrera somehow

  left untouched a separate class of Hobbs Act robberies involving threats against

  property that we may now assess with fresh eyes to determine if that class of crimes

  qualifies as a crime of violence.

        To be sure, Mr. Baker says that we can avoid Melgar-Cabrera by recognizing

  that the case did not specifically grapple with his arguments here. See, e.g., Aplt.’s

  Suppl. Opening Br. at 28, 30–31. As his reasoning goes, because Melgar-Cabrera

  did not consider the possibility that Hobbs Act robbery can be accomplished through

  threats or “fear of injury” directed towards intangible or tangible property, we can

  hold that Hobbs Act robberies committed by such threats are not qualifying crimes of

  violence under § 924(c)(3)(A). See id. at 38–39 (explaining that “Melgar-Cabrera

  did not address an argument based on a threat to intangible property” and “this court

  did not resolve the issue Mr. Baker raises here in Melgar-Cabrera”); Aplt.’s Reply

  Br. at 6, 10 (claiming that, because Melgar-Cabrera did not consider an argument

  “that involved the fear of injury to property,” it does not constitute binding precedent

  on that particular argument). However, we are constrained to reject this line of

  reasoning.



                                             17
Appellate Case: 20-3062    Document: 010110725100        Date Filed: 08/16/2022      Page: 18



        “[U]nless and until the holding of a prior decision is overruled by the Supreme

  Court or by the en banc court, that holding is the law of this Circuit regardless of

  what might have happened had other arguments been made to the panel that decided

  the issue first.” Thompson v. Weyerhaeuser Co., 582 F.3d 1125, 1130 (10th Cir.

  2009) (alteration in original and capitalization added) (quoting Cohen v. Office

  Depot, Inc., 204 F.3d 1069, 1076 (11th Cir. 2000)); see also United States v.

  Manzanares, 956 F.3d 1220, 1225 (10th Cir. 2020) (“[W]e cannot overrule the

  judgment of another panel of this court. We are bound by the precedent of prior

  panels absent en banc reconsideration or a superseding contrary decision by the

  Supreme Court.” (quoting In re Smith, 10 F.3d 723, 724 (10th Cir. 1993) (per

  curiam))), cert. denied, 141 S. Ct. 1396 (2021). In other words, the fact that the

  defendant in Melgar-Cabrera did not provide the same or similar argument as Mr.

  Baker’s argument here is of no moment; we are bound to follow Melgar-Cabrera

  absent a contrary decision by the Supreme Court or en banc reconsideration of

  Melgar-Cabrera. And on that point, Mr. Baker does not contend that any Supreme

  Court decision, nor an en banc decision of this Court, abrogates Melgar-Cabrera’s

  holding.

        Furthermore, Mr. Baker’s reliance on United States v. Bowen and United

  States v. O’Connor to bolster his position is unavailing. See Aplt.’s Suppl. Opening

  Br. at 10–13. Mr. Baker claims that, under those two decisions, his specific

  “convictions for Hobbs Act robbery . . . are not crimes of violence under § 924(c)’s

  force clause.” Id. at 10. Those two decisions, Mr. Baker avers, establish that Hobbs

                                             18
Appellate Case: 20-3062     Document: 010110725100        Date Filed: 08/16/2022      Page: 19



  Act robbery is not categorically a crime of violence under § 924(c)’s elements clause

  “because it can be committed by a threat to harm property that does not involve a

  threat to use violent force.” Id. at 21.

         However, as a panel of our court has persuasively reasoned, “[w]e already

  have stated that Bowen does not call into question Melgar–Cabrera’s holding that

  Hobbs Act robbery is categorically a crime of violence.” United States v. Hopkins,

  2022 WL 2610345, at *7 (10th Cir. July 8, 2022) (unpublished) (citing Jefferson II,

  989 F.3d at 1175 n.1). “‘[I]n Bowen, we held the federal witness-retaliation statute

  . . . does not qualify as a crime of violence under § 924(c)(3)(A) because it includes

  witness retaliation through non-violent property damage,’ such as ‘spray painting a

  car.’” Id. (alteration in original and capitalization added) (omission in original)

  (quoting Jefferson II, 989 F.3d at 1175 n.1). “But the same is not true of Hobbs Act

  robbery” since it “necessarily entails the use or threatened use of violent force

  against a person or property.” Jefferson II, 989 F.3d at 1175 n.1 (emphasis omitted).

  Thus, Bowen did not abrogate or restrict Melgar-Cabrera’s holding, and Mr. Baker’s

  reliance on Bowen is unavailing.

         As to O’Connor, we observed that “[b]ecause Hobbs Act robbery encompasses

  threats to property and generic robbery excludes threats that are limited to property,

  the minimum conduct necessary to constitute Hobbs Act robbery does not

  categorically fall within generic robbery.” O’Connor, 874 F.3d at 1155.

  Accordingly, we ruled that Hobbs Act robbery is not a crime of violence under

  U.S.S.G. § 4B1.2(a)(1). Id. at 1158. In reaching that holding, we rejected the

                                             19
Appellate Case: 20-3062    Document: 010110725100        Date Filed: 08/16/2022     Page: 20



  government’s argument that it would be “incongruous” to conclude that “Hobbs Act

  robbery constitutes a crime of violence in relation to § 924(c)(3)(A) but not U.S.S.G.

  § 4B1.2(a)(1).” Id. We explained that the two “provisions are not mirror images” of

  each other:

                             The force clause under § 4B1.2(a)(1)—
                             the clause applicable here—provides an
                             offense is a crime of violence if it “has
                             as an element the use, attempted use, or
                             threatened use of physical force against
                             the person of another.” By contrast, the
                             force clause in § 924(c)(3)(A) includes
                             any crime that “has as an element the
                             use, attempted use, or threatened use of
                             physical force against the person or
                             property of another.”

  Id. (first quoting U.S.S.G. § 4B1.2(a)(1); and then quoting 18 U.S.C. § 924(c)(3)(A)).

  Thus, O’Connor found “[t]here is nothing incongruous about holding that Hobbs Act

  robbery is a crime of violence for purposes of 18 U.S.C. § 924(c)(3)(A), which

  includes force against a person or property, but not for purposes of U.S.S.G.

  § 4B1.2(a)(1), which is limited to force against a person.” Id. Under a similar logic,

  it does not ineluctably follow that because Hobbs Act robbery is not a crime of

  violence as defined in U.S.S.G. § 4B1.2(a)(1) that it is not a crime of violence as

  defined in § 924(c)(3)(A). In sum, O’Connor, like Bowen, did not disturb our

  holding in Melgar-Cabrera as to whether Hobbs Act robbery is categorically a crime

  of violence under § 924(c)(3)(A). So, Mr. Baker’s reliance on O’Connor is

  misplaced.

                                                  ***

                                            20
Appellate Case: 20-3062    Document: 010110725100         Date Filed: 08/16/2022    Page: 21



        Accordingly, based on the foregoing analysis, we conclude that Mr. Baker’s

  arguments are unavailing. We uphold the district court’s dismissal of Mr. Baker’s

  § 2255 motion as to the issue upon which we granted COA—which questioned the

  vitality of Melgar-Cabrera’s holding as applied to threats to injure intangible

  property.5 Furthermore, applying the Supreme Court’s well-defined COA

  framework, we deny Mr. Baker’s request to expand the COA: he fails to persuade us

  that “reasonable jurists would find the district court’s assessment of the constitutional

  claims debatable or wrong.” Trammel, 798 F.3d at 1025 (quoting McDaniel, 529

  U.S. at 484).

                                             C



        5
                Notably, the Fourth Circuit rejected an argument that “because Hobbs
  Act robbery may be accomplished by threatening another with injury to intangible
  property, such as shares of stock in a corporation, Hobbs Act robbery does not
  qualify as a crime of violence under the [elements] clause.” United States v. Mathis,
  932 F.3d 242, 265 (4th Cir. 2019). The Fourth Circuit explained that “fear of injury”
  “necessarily ‘involves the threat to use [physical] force.’” Id. at 266 (alteration in
  original) (quoting United States v. McNeal, 818 F.3d 141, 153 (4th Cir. 2016)); cf.
  United States v. Anglin, 846 F.3d 954, 965 (7th Cir.) (noting that a defendant’s
  argument “that a [Hobbs Act] robber[y] hypothetically could [be committed by]
  put[ting] his victim in ‘fear of injury’ without using or threatening force” was
  “contrary to [the circuit’s] precedents”), cert. granted, judgment vacated on other
  grounds, 138 S. Ct. 126 (2017). A panel of the Third Circuit similarly rejected
  defendants’ “hypotheticals” of committing Hobbs Act robbery “through fear of injury
  to intangible property,” noting that the hypotheticals “misconstrue the Hobbs Act
  robbery definition, and they misconstrue the definition of ‘physical force’ under
  Section 924(c)(3)(A).” United States v. Monroe, 837 F. App’x 898, 899–900 (3d
  Cir.) (unpublished), cert. denied, 142 S. Ct. 247 (2021). Moreover, in a prior
  unpublished decision, this Court specifically held that Hobbs Act robbery is a crime
  of violence, notwithstanding the defendant’s argument that it is not because Hobbs
  Act robbery encompasses creating fear of harm to intangible property. See United
  States v. Dubarry, 741 F. App’x 568, 569–70 (10th Cir. 2018) (unpublished).
                                             21
Appellate Case: 20-3062    Document: 010110725100       Date Filed: 08/16/2022     Page: 22



        In June 2022, the Supreme Court decided United States v. Taylor. Taylor held

  that attempted Hobbs Act robbery was categorically not a crime of violence under

  § 924(c)(3)(A). See 142 S. Ct. at 2024. However, Taylor left no room for reasonable

  debate that the crime-of-violence status of the completed offense of Hobbs Act

  robbery was not of analytical concern there; indeed, the Court expressly

  acknowledged that the issue was not before it. See id. at 2020 (“Whatever one might

  say about completed Hobbs Act robbery, attempted Hobbs Act robbery does not

  satisfy the elements clause.”). Therefore, Taylor does not implicate our holding in

  Melgar-Cabrera, which expressly addressed completed Hobbs Act robbery.

        Taylor’s holding is nevertheless of keen interest to Mr. Baker because his

  Count 11 conviction under § 924(c) is predicated on attempted Hobbs Act robbery.

  See Case No. 2:11-cr-20020-JWL, Doc. 16, at 6; Aplt.’s Suppl. Br. Filed Post-Taylor

  at 5. But Mr. Baker’s problem is that Taylor has no place in this appeal.

        Recall that the COA before us did not contemplate a separate and independent

  crime-of-violence analysis for the offense of attempted Hobbs Act robbery. Rather,

  our COA simply asked whether a Hobbs Act robbery—without distinguishing

  between a completed or an attempted offense—which involved a threat to injure

  intangible property was categorically a crime of violence under § 924(c)(3)(A). And,

  importantly, prior to Taylor, Mr. Baker never advocated for such a separate and

  independent analysis for attempted Hobbs Act robbery. More specifically, prior to

  Taylor, though Mr. Baker mentioned that he had been convicted of attempted Hobbs

  Act robbery at numerous points in his briefing, he never made a separate argument

                                            22
Appellate Case: 20-3062     Document: 010110725100        Date Filed: 08/16/2022    Page: 23



  for relief confined to his attempted Hobbs Act robbery conviction. See, e.g., Aplt.’s

  Suppl. Opening Br. at 14, 16–17.

        In other words, while Mr. Baker argued that the completed act of Hobbs Act

  robbery is not categorically a crime of violence, he did not suggest—as the

  government points out—that his conviction for attempted Hobbs Act robbery should

  be analyzed separately on the crime-of-violence issue. See Aplee.’s Resp. Br. at 22

  n.8 (“[Mr. Baker] does not contend that there is any difference between attempted

  and completed Hobbs Act robbery for purposes of determining whether those

  predicates qualify as crimes of violence under Section 924(c)(3)(A). Rather, he

  contends that ‘Hobbs Act robbery (and its attempt) by a threat to property does not

  satisfy § 924(c)’s force clause.’” (quoting Aplt.’s Suppl. Opening Br. at 11)); see also

  Aplee.’s Resp. Br. Filed Post-Taylor at 8 (explaining that Mr. Baker did not contend

  there is any difference between attempted and completed Hobbs Act robbery for

  purposes of the appellate issues before us). Therefore, Mr. Baker has not preserved

  such an attempt-based, crime-of-violence argument for purposes of this appeal. See

  Heard v. Addison, 728 F.3d 1170, 1175 (10th Cir. 2013) (“We do not reach

  [petitioner’s argument] in this case, however, because . . . we conclude that

  [petitioner] never raised such a claim, in his petition or otherwise, before the federal

  district court.”); Bronson v. Swensen, 500 F.3d 1099, 1104 (10th Cir. 2007) (“[W]e

  routinely have declined to consider arguments that are not raised, or are inadequately

  presented, in an appellant’s opening brief.”).



                                             23
Appellate Case: 20-3062     Document: 010110725100         Date Filed: 08/16/2022    Page: 24



         Notably, Mr. Baker does not argue now for an expansion of the COA in light

  of Taylor. Instead, through his supplemental briefing, Mr. Baker asks that we either

  summarily vacate his Count 11 conviction on the grounds that it is fatally infirm due

  to Taylor, or alternatively, remand the proceedings to the district court to allow him

  to amend his § 2255 motion to make a Taylor-like argument in the first instance.

  Aplt.’s Suppl. Br. Filed Post-Taylor at 5–10. Because, as we have noted, the issue of

  whether, standing alone, the offense of attempted Hobbs Act robbery is a crime of

  violence was never properly raised in this appeal—that is, we did not grant a COA

  regarding that issue—and, moreover, because Mr. Baker has failed to brief the issue

  and has not sought an expansion of the COA to include the issue, we reject Mr.

  Baker’s request to summarily vacate his Count 11 conviction based on Taylor.

         That said, we remand this action to the district court to determine whether it is

  legally permissible and otherwise appropriate to allow Mr. Baker to amend his

  § 2255 motion to advance a Taylor-like argument. See, e.g., Kerr v. Hickenlooper,

  824 F.3d 1207, 1217 (10th Cir. 2016) (“Appellate courts have ‘discretion to remand

  issues . . . to the trial court when that court has not had the opportunity to consider

  the issue in the first instance.’” (quoting Salmon Spawning & Recovery All. v. U.S.

  Customs & Border Prot., 550 F.3d 1121, 1134 (Fed. Cir. 2008))); cf. Tabor v. Hilti,

  Inc., 703 F.3d 1206, 1227 (10th Cir. 2013) (“Where an issue has not been ruled on by

  the court below, we generally favor remand for the district court to examine the

  issue.”).



                                              24
Appellate Case: 20-3062     Document: 010110725100           Date Filed: 08/16/2022   Page: 25



        More specifically, among the issues that the district court must decide on

  remand is whether such an amendment would be timely. See 28 U.S.C. § 2255(f);

  United States v. Mathisen, 822 F. App’x 752, 753–54 (10th Cir. 2020) (unpublished)

  (discussing the statute of limitations for § 2255 motions and amendments to such

  motions). And, relatedly, the court must assess whether the amendment relates back

  to Mr. Baker’s original § 2255 motion. See FED. R. CIV. P. 15(c)(1)(B) (“An

  amendment to a pleading relates back to the date of the original pleading when . . .

  the amendment asserts a claim or defense that arose out of the conduct, transaction,

  or occurrence set out—or attempted to be set out—in the original pleading . . . .”);

  United States v. Roe, 913 F.3d 1285, 1296 (10th Cir. 2019) (noting that an amended

  § 2255 motion can relate back to the date of the original § 2255 motion through the

  workings of Federal Rule of Civil Procedure 15(c)(1)(B) in certain “constrained”

  circumstances); id. at 1298 (explaining that “the operative question for purposes of

  the applicability of Rule 15(c)(1)(B)’s relation-back provision is whether ‘the

  original and amended [motions] state claims that are tied to a common core of

  operative facts.’” (quoting United States v. Trent, 884 F.3d 985, 992–93 (10th Cir.

  2018)).

        To be clear, however, in ordering this remand, it is not our intention to offer

  any opinion—and we do not do so—on whether Mr. Baker should be permitted to

  amend his § 2255 motion to include a Taylor-like argument or on the outcome of any

  resulting proceeding, if such an amendment is permitted. In the first instance, we

  leave those matters for the district court’s resolution.

                                              25
Appellate Case: 20-3062   Document: 010110725100         Date Filed: 08/16/2022   Page: 26



                                             IV

        For the foregoing reasons, we AFFIRM the district court’s dismissal of Mr.

  Baker’s § 2255 motion, DENY Mr. Baker’s request to expand the COA and

  DISMISS that portion of this matter, and REMAND the case for further proceedings

  consistent with this order and judgment.




                                              Entered for the Court


                                              Jerome A. Holmes
                                              Circuit Judge




                                             26